Lore, C. J.:
It is needless to say that the Court have listened with much pleasure to the very interesting arguments on the questions of law raised, branching out, as they did, into exceedingly nice questions; and we desire to thank the counsel for the clear and lucid manner in which they have presented their points.
This Court has frequently acted in granting or refusing non-suits, upon this principle; that wherever the testimony, taken as a whole, together with all reasonable, lawful inferences that could be drawn from it, would not support the verdict of a jury, if it should find “in favor of the plaintiff, a nonsuit would be granted; if it would support such a verdict, then a nonsuit would not be granted.
The Court are always very reluctant to take a case away from the jury, if there be testimony sufficient to warrant such a verdict. After a careful consideration of the testimony adduced in this ease, as a whole, together with any reasonable inference that might be lawfully drawn from that testimony, this Court is forced to the conclusion that if the case were to go the jury upon that testimony alone, and the jury were to find a verdict for the plaintiff, we should be constrained to set it aside; and for that reason, though reluctant as we may be to do so, we are compelled to hold that a nonsuit be entered.
*461Mr. Hilles:—If your Honors please, I refuse to accept a non-suit in this case.
Lore, C. J., charging the jury:
Gentlemen of the jury—In the judgment of the Court, • taking all the testimony that has been adduced on the part of the plaintiff, together with all such inferences as may reasonably be drawn from the testimony, under the well settled rules of law governing such cases in this Court, the Court have concluded that this case should not be submitted to the jury to be determined upon that testimony, and therefore instruct and direct you to return a verdict for the defendant.
(Exception noted for plaintiff.)
Verdict for defendant.